Citation Nr: 0410838	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-21 205	)	DATE
	)
	)

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 7, 2003 decision of the Board of Veterans' Appeals (Board) 
that denied service connection for a thoracic spine disability and 
a low back disability.

2.  Whether there was clear and CUE in a March 7, 2003 decision of 
the Board that denied an increased rating for sciatic nerve 
paralysis.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel





INTRODUCTION

The moving party is a veteran who had active service from August 
1974 to March 1977 and from June 1979 to November 1986.  This 
matter comes before the Board on original motion of the veteran 
that alleges that the March 7, 2003 Board decision should be 
revised or reversed on the grounds of clear and unmistakable 
error.  


FINDINGS OF FACT

1.  The Board's decision of March 7, 2003 denying service 
connection for a thoracic spine disability and a low back 
disability applied the correct statutory and regulatory provisions 
existing at the time and was not inconsistent with evidence then 
of record.

2.  The Board's decision of March 7, 2003 denying an increased 
rating for paralysis of the sciatic nerve applied the correct 
statutory and regulatory provisions existing at the time and was 
not inconsistent with evidence then of record, 


CONCLUSIONS OF LAW

1.  The March 7, 2003 Board decision does not contain CUE in its 
denial of service connection for thoracic and lumbar spine 
disability.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2003).

2.  The March 7, 2003 Board decision does not contain CUE in its 
denial of an increased rating for paralysis of the sciatic nerve.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to pending claims for VA 
benefits, and redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a claim 
for VA benefits.  However, in Livesay v. Principi, 15 Vet. App. 
165 (2001), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA does not apply to motions for CUE in 
previous Board decisions because such claims must be adjudicated 
based upon the facts and evidence before the Board at the time of 
the decision in question.  CUE claims are not conventional 
appeals; rather, they are requests that a previous decision be 
revised.  Therefore, the Board will proceed with a merits review 
of the instant claim.

A decision by the Board is subject to revision on the grounds of 
CUE.  If evidence establishes the error, the prior decision shall 
be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  
A review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision 
on the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of cannot 
be clear and unmistakable.  Id.  Generally, either the correct 
facts, as they were known at the time, were not before the Board, 
or the statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

Clear and unmistakable error is the kind of error of fact or law 
that, when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

VA regulations include examples of situations that are not to be 
considered CUE: (1) a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision, (2) a VA failure 
to fulfill the duty to assist, and (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. §  20.1403(d).  
CUE also does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Service connection

The veteran believes that the Board committed CUE in its March 7, 
2003 decision because the evidence before the Board at that time 
supported a grant of the benefits sought on appeal.  He alleges 
that it was CUE for the RO and the Board to bifurcate his claim 
for service connection for back disability into separate claims of 
service connection for thoracic and lumbar disabilities.  He 
alleges that the Board misstated the evidence in reporting that 
the spine was clinically normal in August 1998.  He alleges that 
it was prejudicial CUE for the Board to discuss MMPI testing in 
the factual background for his claim. 

Historically, in April 1999 and June 2002 rating decisions, the RO 
denied service connection for a low back disability and a thoracic 
spine disability.  The veteran completed a substantive appeal of 
each of these rating decisions.  In the March 7, 2003 decision, 
the Board confirmed the denial of the benefits sought on appeal.  

In making its decision, the Board considered all of the evidence 
of record, including preservice medical records, service medical 
records, personal hearing testimony, VA clinical records, and 
several VA medical examinations and opinions.  

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Military hospital records dated in August 1971 (prior to the 
veteran's active service), show that he sustained mild compression 
fractures of thoracic vertebrae 11 and 12 in an automobile 
accident.  He complained of low back pain associated with a 
possible bladder infection in February 1975.  In February 1977, he 
complained of recent sharp back pain.  The assessment was left 
paravertebral muscle strain with radiculopathy.  A November 1980 
emergency treatment record reveals that the veteran arrived status 
post aircraft accident.  He reported that he had engine failure 
and had a smooth landing in a field.  He reported that he 
sustained no injuries; physical evaluation was within normal 
limits.  Further service medical records are negative for any 
complaints, findings, or diagnoses related to the back, including 
the separation examinations of March and August 1986.

VA medical examinations in June 1989, March 1991, and December 
1992, as well as VA and private medical records during that time 
period, contain no complaints or findings related to the back.  On 
May 1995 VA examination, the veteran reported some left 
lumbosacral back pain for the past four years.  There was 
occasional shooting pain from the back to the left leg.  He 
exhibited some limited range of motion and positive straight leg 
raising on the left.  The assessment was probable chronic lumbar 
disc disease.

In January 1996, the veteran presented at the VA with acute onset 
of low back pain.  He reported a history of low back pain 
secondary to athletic injuries in the military.  He exhibited 
generalized tenderness and limited motion secondary to pain.  The 
assessment was lumbosacral strain with spasm.  

At a personal hearing at the RO in April 1997, the veteran claimed 
that he sustained a back injury in 1974 while playing football.  
In 1976 or 1977, he reinjured his back playing basketball.  He 
continued to have back pain in service but did not report it.  He 
also had engine failure in the winter of 1970 and landed his plane 
in a field.  He reported no problems and a smooth landing to avoid 
consequences.  He currently had pain and spasms of the low back.
On May 1999 VA examination, the veteran reported that he injured 
his back playing football in service, was bedridden for several 
days, and had severe pain and hematuria.  Upon examination, there 
was some tenderness in the sacroiliac joint area bilaterally.  
Flexion of the lumbar spine produced pain in the left leg.  Left 
L5 radiculopathy was diagnosed.  The examiner stated that it was 
impossible to determine the exact cause of the L5 nerve root 
injury.  The football injury or the aircraft landing could have 
contributed to the injury.  

On December 1999 VA neurological examination, the veteran reported 
that prior to service he was involved in an automobile accident, 
which caused fractures of the low back; therefore, he had 
preexisting and chronic low back pain.  He later sustained a 
football injury in service, and also had a wheel-up aircraft 
landing.  He currently had sharp pain in the back that 
occasionally radiated to the left buttock.  The examiner opined 
that the veteran may have had an exacerbation of preexisting back 
pain, especially in 1991 at his civilian job.  There was not a 
connection between the isolated low back pain and the radicular 
symptoms.  However, a radiculopathy causing left leg symptoms may 
also contribute to the low back pain.  

On December 1999 VA spine examination, the veteran reported a 
preservice injury to the back, athletic injuries in service, and a 
wheels-up airplane landing in service.  He had chronic back pain 
in service but was reluctant to report it due to fear of being 
removed from flying status.  He now had pain on a daily basis and 
radiculopathy into the lateral thigh and calf.  Physical 
examination revealed tenderness and limited motion of the lumbar 
spine, as well as decreased sensation, motor strength, and 
dorsiflexion and plantar flexion of the left lower extremity.  
Degenerative disc disease, lumbar spine with left lower extremity 
radiculopathy consistent with L5 radiculopathy was diagnosed.  The 
examiner opined that the nature and etiology of the veteran's 
current low back condition and radiculopathy suggested a 
degenerative process that took place over time.  An airplane crash 
landing was a frequent cause of compression fractures and could 
lead to degenerative disc disease.  The incidents in the military 
could have exacerbated the preexisting back injury.  In an 
addendum, the examiner reviewed the radiology reports that showed 
old compression deformities of the thoracic spine between T8 and 
T12.  The examiner opined that they were as likely as not due to 
the airplane landing.  

On December 2001 VA examination, the veteran complained of rather 
severe mid and low back pain that radiated into his left buttock 
and thigh.  The examiner stated that the veteran had a history of 
fracture in the lower thoracic area that progressed to disc 
degeneration.  The mid and low back pain was diagnosed as chronic 
muscular strain superimposed on moderate post-traumatic deformity 
and degenerative instability.  The examiner commented that 
shortness of the right lower extremity created a moderate pelvic 
tilt that might worsen the low back pain, and that the back 
symptoms were probably significantly increased by chronic tension 
and/or depression.  The examiner opined that part of the veteran's 
back problem was related to military.  The veteran had a definite 
back problem before military and 20 percent of his present back 
problem represented a continuation of the fracture injury.  The 
examiner believed that eighty percent of the back disability 
represented a worsening that occurred in the military.  

In May 2002, the examiner reviewed his findings from December 2001 
as well as additional radiology reports.  The diagnosis for the 
veteran's thoracic spine disability was chronic muscular strain 
superimposed on instability secondary to post-traumatic deformity 
from fracture.  The examiner noted that the veteran had a history 
of lower thoracic spine fractures before the military and had 
occasional symptoms; however, there was no evidence of significant 
degenerative processes.  As to the lumbar spine, the diagnosis was 
chronic muscular strain superimposed on degenerative stiffness 
from facet arthritis.  The examiner observed that the veteran had 
a history of mid and low back pain before service, in service, and 
after service.  A diagnosis for the associated left lower symptoms 
would be referred discomfort from the low back plus muscular 
strain symptoms throughout the left lower extremity.  

The examiner stated that his previous opinion of aggravation in 
service was based solely on history.  In fact, there was very 
little in the claims file about worsening during military service.  
Therefore, a worsening of the thoracic or lumbar spine in service 
was very questionable.  The examiner assumed some worsening in the 
military because the veteran served 12 years and military service 
included strenuous activities.  The examiner opined that 20 
percent of the veteran's current thoracic and lumbar spine 
problems preexisted service, that another 20 percent was gradual 
worsening in the military, and 60 percent constituted worsening 
since the military.  The examiner admitted that his reasoning that 
the thoracic spine had worsened in service was based on history.  

In the March 7, 2003 decision the Board found:  1. T11 and T12 
spine fractures clearly and unmistakably existed prior to service, 
and they did not undergo an inservice increase in their severity.  
2. T8 through T10 compression deformities were first shown in 
December 1999 and are unrelated to any incident of service origin.  
3. Lumbar spine disability, including arthritis, was first shown 
in or after May 1995 and is unrelated to any incident of service 
origin. 

The Board finds that the March 7, 2003 decision of the Board did 
not contain clear and unmistakable error in its denial of service 
connection for a thoracic spine or low back disability.  The Board 
addressed the relevant evidence and correctly applied the statutes 
and regulations in effect at that time.  Addressing specific 
contentions by the veteran, the Board notes that bifurcating the 
claim into separate claims regarding the thoracic spine and the 
lumbar spine had no effect on the ultimate disposition, but was a 
mechanism allowing for a better explanation of the rationale 
involved.  The finding that the spine was normal on service 
separation examination is consistent with the separation 
examination report.  While the relevancy of the mention of the 
MMPI in the March 2003 decision may be questioned, it was not a 
basis for the denial of the claim, and thus its inclusion was not 
CUE.  

In its March 2003 decision, the Board determined that the 
preponderance of the evidence was against an award of service 
connection for a thoracic spine or low back disability.  In so 
finding, the Board decided that the medical evidence during active 
service and in the years thereafter outweighed subsequent opinions 
as to in-service incurrence or aggravation.  The Board emphasized 
the presence of a preexisting back disability (which is not in 
dispute, and is confirmed by preservice x-ray) and the lack of 
medical evidence of any worsening during active service.  What the 
veteran questions is the inferences drawn by the Board based on 
the evidence presented.  A disagreement as to how the facts were 
weighed or evaluated cannot constitute a basis for finding clear 
and unmistakable error.  See 38 C.F.R. § 20.1403(d).  Accordingly, 
the March 7, 2003 Board decision did not commit clear and 
unmistakable error when it denied service connection for a 
thoracic spine disability and a low back disability.

Sciatic nerve rating 

In a March 1998 rating decision, the RO granted service connection 
for incomplete paralysis of the sciatic nerve and assigned a 10 
percent rating.  The veteran claims CUE, alleging that the 
evidence supported the assignment of a 20 percent rating.  He 
asserts that the neurological symptoms were not wholly sensory.  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of lost or impaired function substantially less 
than the type pictured for complete paralysis given with each 
nerve, whether due to the varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.

Incomplete paralysis of the sciatic nerve warrants a 10 percent 
evaluation if it is mild, a 20 percent evaluation if it is 
moderate, a 40 percent evaluation if it is moderately severe or a 
60 percent evaluation if it is severe (with marked muscular 
atrophy).  An 80 percent evaluation is warranted for complete 
paralysis of the sciatic nerve.  With complete paralysis of the 
sciatic nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 
8520.

On May 1995 VA examination, the veteran reported left leg numbness 
following his hernia surgery in service.  Physical examination was 
essentially normal, and the assessment was status post inguinal 
hernia repair with probable ilioinguinal nerve injury which had 
nearly resolved.  In January 1996, a VA clinical report noted 
normal strength, sensation, and deep tendon reflexes of the lower 
extremities.

At his personal hearing before the RO in April 1997, the veteran 
testified that he had a numbness sensation of the left leg that 
had continued since his hernia surgery.  The sensation kept him 
awake at night.  He also had tingling or burning of the left foot.  
On May 1999 VA examination, the strength and reflexes of the lower 
extremities were normal.  The examiner commented that the veteran 
had no muscle atrophy, weakness, or paralysis.  The nerve damage 
was mild and caused only pain and numbness. 

On December 1999 VA examination, the veteran described an 
uncomfortable numbness that was constant and that often interfered 
with sleep.  It was most intense in the lateral aspect of the calf 
and foot, and was also present in the lateral aspect of the thigh.  
The motor examination found normal strength in all extremities, 
including detailed strength testing of the left lower extremity.  
Tone and reflexes were normal and symmetric.  The sensory 
examination revealed diminished to pinprick on the left lateral 
and medial thigh, and lateral calf and foot.  

The examiner commented that the veteran complained of parenthesis 
of the left lower extremity since surgery in 1979.  The 
examination corroborated subjective sensory loss; however, there 
were no motor findings and no evidence of impingement of the 
sciatic nerve or radiculopathy.  There was no single dermatome or 
pair of dermatones that would explain the sensory loss.  The 
severity of the discomfort was minimal.  Finally, a nerve 
conduction study was normal.

On December 2001 VA examination, the veteran complained of left 
thigh and lower leg numbness, as well as numbness and tingling of 
both feet, worse on the left.  Upon examination, the veteran 
complained of weakness and pain when rising on the left heel.  
Reflexes and strength of the lower extremities were normal and 
calf circumferences were equal.  Sensation was decreased medially 
on the left lower leg.  

On December 2001 VA neurological examination, the veteran reported 
that he had ongoing continuous left lower back pain and pain 
extending down the left leg to the sole of the foot.  He denied 
weakness, atrophy, fasciculations, bladder/bowel symptoms, or true 
cough/sneeze affect.  Objectively, posture and gait were normal.  
The veteran could walk on his toes and heels equally well on both 
sides.  Muscle strength, tone, and bulk were normal in both legs.  
Reflexes were intact and symmetric.  Pin, touch and joint position 
sensation was intact.  Vibratory sensation was described as 
different over the left great toe.  This diagnosis based on the 
veteran's history and complaints was possible left lumbosacral 
radiculopathy by history, possibly secondary to spinal epidural 
block in 1979.   

In a May 2002 addendum, the December 2001 examiner reviewed his 
previous findings as well as additional radiology reports.  As to 
a sciatic nerve diagnosis, the examiner found no specific signs of 
sciatic nerve impairment.  He found it unlikely that there was 
much abnormality in the lumbar nerve roots or sciatica.

The Board finds that the March 7, 2003 decision of the Board did 
not involve CUE in its denial of a rating in excess of 10 percent 
for incomplete paralysis of the sciatic nerve.  The Board 
addressed the relevant evidence and correctly applied the statutes 
and regulations in effect at that time.  The medical evidence 
clearly showed that the veteran's impairment was no more than mild 
and was wholly sensory.  No muscular atrophy, weakness, or motor 
dysfunction was shown.  A disagreement as to how the facts were 
weighed or evaluated cannot constitute a basis for finding clear 
and unmistakable error.  See 38 C.F.R. §  20.1403(d).  
Accordingly, the March 7, 2003 Board decision did not commit CUE 
when it denied a rating in excess of 10 percent for incomplete 
paralysis of the sciatic nerve.  


ORDER

The motions for revision of the March 7, 2003 Board decision 
denying service connection for a thoracic spine disability and a 
low back disability, and an increased rating for paralysis of the 
sciatic nerve, based on CUE in that decision are denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR 
CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision on your motion for the Board to 
review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the outcome of 
this decision, you do not need to do anything. However, if you are 
not satisfied with this decision, you have the following options, 
which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three 
at the same time if you wish. However, if you file a Notice of 
Appeal with the Court and motion with the Board at the same time, 
this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your 
motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or 
a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the Court. If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the 
Court. As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to 
the Court. You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that 
your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's website 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website. The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision. See 38 C.F.R. 
20.1090 --20.1003. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision.






VA FORM
JUN 2003(RS) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. See 38 C.F.R. 20.904. For example, you were 
denied your right to representation through action or inaction by 
VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested.  You can also file a motion to vacate 
any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for 
the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you. An accredited 
representative of a recognized service organization may represent 
you free of charge. VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing 
of persons admitted to practice before the Court who are available 
to represent appellants. This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan. For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 








VA FORM
JUN 2003(RS) 
 4597b   Page 2



